DETAILED ACTION
Claim Amendments
The claims dated 9/15/21 are entered. Claims 1, 4, 6-7, 10, and 16 are amended. Claims 3, 5, 8-9, and 23-25 are cancelled. Claims 27-32 are newly entered. Claims 1-2, 4, 6-7, 10-22, and 26-32 are pending and addressed below.

Allowable Subject Matter
Claims 16-17 remain allowed.
Newly entered claims 29-30 are also allowable as the relevant structures relating to a tubular element forming a fill tube which performs stop functions or is formed with a leg defining a channel at an end which is positioned against an inner wall of the sleeve coupling, in combination with all the other features required by the parent claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-2, 4, 6-7, 11-13, 15, 18-20, 26, 28, and 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Munekawa (US 4,588,023) in view of Espersen (US 2018/0038653).

Regarding claim 1, Munekawa teaches a heat transfer device comprising: a planar fin (2) having first and second opposing faces (first is shown in Fig. 1; second is the opposite face with fins attached) and a heat receiving portion at an edge of the planar fin (the edge attached to 1); and at least one tube (7) forming a continuous, closed loop (Fig. 1) and containing a working fluid (Col. 2:26-27), the at least one tube being physically and thermally connected to the first face of the planar fin (see Fig. 1), the tube and working fluid adapted to operate as a two-phase thermosiphon in which working fluid is evaporated in an evaporation portion (Col. 2:55-56) of the tube adjacent the heat receiving portion of the planar fin (9b) and working fluid vapor flows in the at least one tube away from the evaporation portion for condensing (9a).
Munekawa does not teach the use of a multiport tube.
Espersen teaches that it is old and well-known in heat pipes (Fig. 51) to utilize multiport tubes (11, 12, 21, and 22; Para. [0057] and [0131]) having multiple flow channels; the multiport tube includes a sleeve-type coupling portion (3) that joins ends of the multiport tube with each other (Figs. 51, 52, 54); and the sealable port may be located on the manifold (e.g. Fig. 51; 38 is the fill tube; Para. [0130]).
It would have been obvious to one of ordinary skill to utilize multiport tubes in the device of Munekawa, as taught by Espersen, in order to allow a greater contact surface area between conductive heat transferring components.



Regarding claim 4, Espersen further teaches that the multiport tubes have linear arrays of flow channels (see, e.g., figs. 4-5) wherein the multiport tube is attached to the surfaces it exchanges heat with such that each flow channel in the linear array is adjacent the surface (see Figs. 51-53).


Espersen further teaches that: the manifold portion may be located on the continuous closed loop where the working fluid is mostly in a liquid state (in the embodiment of 64 the manifold is located both at a portion of mostly liquid and a portion of mostly vapor due to its vertical orientation), per claim 6; and the manifold portion may be located on the continuous closed loop where the working fluid is mostly in a vapor state (embodiment of Fig. 52), per claim 7.

Regarding claim 11, Munekawa does not discuss single-direction flow.
Espersen teaches the orientation of heat closed loop heat pipes to generate single direction flow (see Fig. 51).
It would have been obvious to one of ordinary skill to arrange the device of Munekawa as taught by Espersen to prevent bubble-formation flow blocking.

Regarding claim 15, Munekawa does not teach the recited tube orientation.
Espersen teaches the orientation of heat closed loop heat pipes to generate single direction flow (see Fig. 51); this is accomplished by having a second portion (12) formed with parts that extend inwardly along the longitudinal direction from third and fourth portions (11, 21) at an angle relative the longitudinal direction (Fig. 52; left-right) such that a part of the second portion nearest the third (11) portion is higher than a part of the second portion nearest the fourth portion (21).
It would have been obvious to one of ordinary skill to arrange the device of Munekawa as taught by Espersen to prevent bubble-formation flow blocking.

Regarding claims 28 and 31, Espersen further teaches that: the sealable fill ports (130) include a tubular element (see Fig. 50) attached to an opening in the sleeve-type coupling (3), per claim 28; the sleeve type coupling may have an opening on only one side through which the tubular element extends (see Fig. 50), per claim 31.

Regarding claim 32, Espersen further teaches that: the sleeve-type coupling has opposite ends each with an opening into which the ends of the multiport tube are respectively received (331, 332; Fig. 54) but does not specify the location of the fill port.
It would have been obvious to one of ordinary skill in the art at the time of the invention to locate the fill port at any available location, such as the circular face which is between 331 and 332 (see Fig. 54) as such decisions have been explicitly left to one of ordinary skill by Espersen.


Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Munekawa in view of Espersen.
Munekawa does not teach a second tube on the second face. However, it would have been obvious to one of ordinary skill to provide such a second tube in order to increase the effectiveness of the thermally uniforming function of the tube, as such a modification is merely a duplication of parts and as such is within the ordinary skill.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Munekawa in view of Espersen and Gradinger (US 2013/0077245).
Munekawa does not teach the groove style mounting.

It would have been obvious to one of ordinary skill in the art to utilize the grooved base of Gradinger for the fin attachment in Munekawa in order to allow for a multitude of fins to be used simultaneously on a single base.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Munekawa in view of Espersen and Tseng (US 2020/0088479).
Munekawa does not teach the orientation recited.
Tseng teaches that it is old and well-known to orient a heat pipe such that a second portion (angled straight parts and Df; Fig. 11) has parts that extend inwardly (left-right) from third and fourth portions (the bent portions at the bottom; Fig. 11) along the upper horizontal side of the device and at an angle to that horizontal direction (Fig. 11) such that a central part of the second portion (the middle part of it) is higher than outer parts of it.
It would have been obvious to one of ordinary skill in the art to form the heat pipe of Munekawa with the relative orientations as taught by Tseng to provide strong gravitational separation forces on the vapor and liquid in the second portion.

Claims 10 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Munekawa in view of Espersen and Lian (US 8,109,323).
Munekawa, as modified, does not teach fin openings.
Lian teaches that it is old and well-known to form fins with openings and cutaways (34, 36, 38; Fig. 1) for mounting and accommodating adjacent structures.
.

Response to Arguments
Applicant's remarks filed 9/15/21 have been fully considered but are not addressed as they do not contain any arguments as defined by 37 CFR 1.111(b).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVON L RUSSELL whose telephone number is (571)270-1858. The examiner can normally be reached M-Th, 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571.270.7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEVON RUSSELL/             Primary Examiner, Art Unit 3763